PER CURIAM:
Christopher Angelo Burke appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to comply with the court’s order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Burke v. Virginia, No. 2:06-cv-00105-RBS (EJD.Va. June 2 & July 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.